                Case 19-50282-KG             Doc 35     Filed 10/04/19       Page 1 of 40



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                  )    Chapter 11
                                                        )
PES HOLDINGS, LLC, et al.,1                             )    Case No. 19-11626 (KG)
                                                        )
                                  Debtors.              )    (Jointly Administered)
                                                        )
PES HOLDINGS, LLC, et al., CORTLAND                     )
CAPITAL MARKET SERVICES, LLC,                           )
                                                        )
                 Plaintiffs and                         )    Adv. Pro. No. 19-50282 (KG)
                 Counterclaim Defendants,               )
                                                        )    Ref. Docket Nos. 1, 24, 25
         v.                                             )
                                                        )
ICBC STANDARD BANK PLC,                                 )
                                                        )
                 Defendant, Counterclaim                )
                 Plaintiff and Cross Claim              )
                 Defendant,                             )
                                                        )
         and                                            )
                                                        )
OFFICIAL COMMITTEE OF UNSECURED                         )
CREDITORS OF PES, INC.,                                 )
                                                        )
                 Intervenor-Defendant and               )
                 Counterclaim and Cross-                )
                 Claim Plaintiff.                       )

      OPENING MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
   SUMMARY JUDGMENT OF DEFENDANT, COUNTERCLAIM PLAINTIFF, AND
         CROSSCLAIM DEFENDANT ICBC STANDARD BANK PLC




         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics,
L.P. (5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC
(0074); PES Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing
LLC (9574). The Debtors’ service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
                     Case 19-50282-KG                   Doc 35           Filed 10/04/19           Page 2 of 40



                                                  TABLE OF CONTENTS
                                                                                                                                    Page

SUMMARY OF ARGUMENT .......................................................................................................1
STATEMENT OF UNDISPUTED FACTS ....................................................................................6
I.        THE PES PARTIES ENTER INTO THE SOA WITH ICBCS, WHICH
          REQUIRES THEM TO MAINTAIN BUSINESS INTERRUPTION AND
          PROPERTY DAMAGE INSURANCE NAMING ICBCS AS AN ADDITIONAL
          INSURED, LOSS PAYEE, AND MORTGAGEE ..............................................................6
II.       THE PES PARTIES GRANT ICBCS SECURITY INTERESTS IN
          SUBSTANTIALLY ALL OF THEIR ASSETS ..................................................................8
III.      THE PES PARTIES ENTER INTO THE TERM LOAN CREDIT
          AGREEMENT, WHICH DOES NOT REQUIRE THEM TO MAINTAIN
          BUSINESS INTERRUPTION INSURANCE...................................................................12
IV.       THE PES PARTIES GRANT THE AGENT SECURITY INTERESTS THAT
          ARE SUBSTANTIALLY THE SAME AS THOSE GRANTED TO ICBCS ..................12
V.        THE INTERCREDITOR AGREEMENT DIVIDES THE PRIORITY
          INTERESTS IN THE COMMON COLLATERAL BETWEEN ICBCS AND
          THE AGENT .....................................................................................................................14
VI.       THE POLICY NAMES ICBCS AS A LOSS PAYEE, MORTGAGEE, AND
          ADDITIONAL INSURED IN BOTH THE BUSINESS INTERRUPTION AND
          PROPERTY DAMAGE INSURANCE.............................................................................17
VII.      THE GIRARD POINT INCIDENT OCCURS, AND THE DEBTORS FILE FOR
          BANKRUPTCY ................................................................................................................19
VIII.     THE DEBTORS AND AGENT INITIATE THE ADVERSARY PROCEEDING ..........21
ARGUMENT .................................................................................................................................22
I.        STANDARD OF REVIEW ...............................................................................................22
II.       ICBCS HAS A FIRST PRIORITY SECURITY INTEREST IN ALL BI
          PROCEEDS PAID ON ACCOUNT OF THE DEBTORS’ CLAIMS UNDER
          THE POLICY ....................................................................................................................24
III.      ICBCS HAS A FIRST PRIORITY OR EXCLUSIVE SECURITY INTEREST IN
          ANY PD PROCEEDS PAID ON ACCOUNT OF INVENTORY OR SOA
          SEPARATE ASSETS AND COLLATERAL ...................................................................30
IV.       THE COMMITTEE’S CHALLENGES TO ICBCS’S LIENS ON THE BI
          PROCEEDS SHOULD BE REJECTED ...........................................................................30
CONCLUSION ..............................................................................................................................34




                                                                     i
                    Case 19-50282-KG                  Doc 35            Filed 10/04/19         Page 3 of 40



                                              TABLE OF AUTHORITIES

                                                                                                                                Page


                                                               Cases

A. Miller & Co. v. Cincinnati Ins. Co.,
    577 N.E.2d 885 (1991)........................................................................................................... 25

Badillo v. Tower Ins. Co. of N.Y.,
   92 N.Y.2d 790 (1999) ............................................................................................................ 32

Blunt v. Lower Merion Sch. Dist.,
    767 F.3d 247 (3d Cir. 2014)............................................................................................. 22, 23

Breed v. Ins. Co. of N. Am.,
    46 N.Y.2d 351 (1978) ............................................................................................................ 23

Chesapeake Energy Corp. v. Bank of New York Mellon Trust Co., N.A.,
   773 F.3d 110 (2d Cir. 2015)................................................................................................... 24

Farmers Ins. Exchange v. RNK, Inc.,
   632 F.3d 777 (1st Cir. 2011) .................................................................................................. 23

Goldenstein v. Repossessors Inc.,
   815 F.3d 142 (3d Cir. 2016)................................................................................................... 22

Greenwich Capital Fin. Prods., Inc. v. Negrin,
   903 N.Y.S.2d 346 (1st Dep’t 2010) ....................................................................................... 24

In re Appalachian Energy Industries, Inc.,
     25 B.R. 515 (Bankr. M.D. Tenn. 1982) ................................................................................. 35

In re McLean Indus., Inc.,
     132 B.R. 271 (Bankr. S.D.N.Y. 1991) ................................................................... 5, 32, 33, 34

In re Megamarket of Lexington, Inc.,
     207 B.R. 527 (Bankr. E.D. Ky. 1997) ................................................................................... 33

In re Moskowitz,
     14 B.R. 677 (Bankr. S.D.N.Y. 1981) ..................................................................................... 34

In re Suter,
     181 B.R. 116 (Bankr. N.D. Ala. 1994) .................................................................................. 34

In re Tower Air, Inc.,
     397 F.3d 191 (3d. Cir. 2005)............................................................................................ 33, 34



                                                                   ii
                     Case 19-50282-KG                    Doc 35             Filed 10/04/19          Page 4 of 40



Jackson Nat. Life Ins. Co. v. Ladish Co.,
    No. 92 CIV. 9358(PKL), 1993 WL 43373 (S.D.N.Y. Feb. 18, 1993) ............................. 23, 24

Metropolitan Life Ins. Co. v. RJR Nabisco, Inc.,
   906 F.2d 884 (2d Cir. 1990)................................................................................................... 24

MNC Commercial Corp. v. Rouse, 91-0615-CV-W-2,
  1992 WL 674733 (W.D. Mo. Dec. 15, 1992) ............................................ 2, 25, 26, 27, 28, 33

Monex Fin. Servs. Ltd. v. Nova Info. Sys., Inc.,
   657 F. Supp. 2d 447 (S.D.N.Y. 2009).................................................................................... 23

Polytech, Inc. v. Affiliated FM Ins.,
    21 F.3d 271 (8th Cir. 1994) ................................................................................................... 25

PPG Indus., Inc. v. Hartford Fire Ins. Co.,
   531 F.2d 58 (2d Cir. 1976)..................................................................................................... 33

Quality Molding Co. v. Am. Nat. Fire Ins. Co.,
   272 F.2d 779 (7th Cir. 1959) ................................................................................................. 25

Roberts v. Consolidated Rail Corp.,
   893 F.2d 21 (2d Cir. 1989)..................................................................................................... 24

Schleimer v. Empire Mutual Ins. Co.,
    337 N.Y.S.2d 872 (1st Dep’t 1972) ................................................................................. 32, 34

Seiden Assoc., Inc. v. ANC Holdings, Inc.,
    959 F.2d 425, 428 (2d Cir.1992)............................................................................................ 23

Tsoukanelis v. Country Pure Foods, Inc.,
    337 F. Supp. 2d 600 (D. Del. 2004) ....................................................................................... 23

                                                      Statutory Authorities

11 U.S.C. § 552 ......................................................................................................................... 4, 31

                                                      Rules and Regulations

Fed. R. Civ. P. 56(a) ..................................................................................................................... 22

                                                                Treatises

1 The Law of Secured Transactions Under the UCC, § 1.08[7][f] (3rd ed. 2019) ....................... 27

Appleman on Insurance Law & Practice Archive § 2329 (2d ed. 2011) ..................................... 25




                                                                      iii
                     Case 19-50282-KG                  Doc 35            Filed 10/04/19          Page 5 of 40



                                                    Additional Authorities

44 C.J.S. Insurance § 48................................................................................................................ 25

David B. Young, The Rights of Secured Creditors to the Proceeds of Business
   Interruption Insurance Under UCC Article 9, 26 U.C.C.L.J. 204 (1994) .............................. 27

R. Wilson Freyermuth, Rethinking Proceeds: The History, Misinterpretation and
   Revision of U.C.C. Section 9-306, 69 Tul. L. Rev. 645 (1995) .............................................. 27




                                                                    iv
               Case 19-50282-KG          Doc 35       Filed 10/04/19    Page 6 of 40



       Defendant, Counterclaim Plaintiff, and Crossclaim Defendant ICBC Standard Bank Plc

(“ICBCS”), by and through its undersigned counsel, hereby submits this Memorandum of Law in

support of its Motion for Summary Judgment (the “Motion”), pursuant to 11 U.S.C. § 105(a), Fed.

R. Civ. P. 56(a) made applicable to this adversary proceeding by Fed. R. Bankr. P. 7056, and L.R.

Bankr. P. 7056, seeking entry of an Order granting summary judgment in favor of ICBCS and

against Plaintiffs PES Ultimate Holdings, LLC, Philadelphia Energy Solutions Refining and

Marketing LLC (“PESRM”) and the other affiliated debtors (collectively, the “Debtors”) and

Cortland Capital Market Services LLC (the “Agent” and, collectively with the Debtors, the

“Plaintiffs” or “Counterclaim Defendants”), as agent for the Debtors’ term loan lenders (the “Term

Loan Lenders”), and Intervenor-Defendant and Counterclaim and Crossclaim Plaintiff, the Official

Committee of Unsecured Creditors (the “Committee”) with respect to the relief requested in (A)

Counts I and II of the Answer and Counterclaims of ICBCS [D.I. 25] (the “Answer and

Counterclaims”);2 (B) Count I of the Complaint filed by the Plaintiffs [D.I. 1] (the “Complaint”); and

(C) Count I of the Answer and Counterclaim and Cross-Claim filed by the Committee [D.I. 24] (the

“Crossclaims”).

                                  SUMMARY OF ARGUMENT

       1.      This case presents a straightforward question of contractual interpretation concerning

which of two secured parties—ICBCS or the Term Loan Lenders—has a priority security interest in

the business interruption insurance proceeds (the “BI Proceeds”) and the property damage insurance

proceeds (the “PD Proceeds”) that the Debtors receive in connection with the explosion and fire at

their Girard Point refining facility (the “Girard Point Incident”). The question is governed by the

Intercreditor Agreement (defined below) between ICBCS and the Agent (acting for the benefit of the

       2
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
Answer and Counterclaims.


                                                  1
               Case 19-50282-KG          Doc 35        Filed 10/04/19    Page 7 of 40



Term Loan Lenders), which governs the respective priorities of ICBCS’s and the Agent’s security

interests in the BI Proceeds and PD Proceeds.

       2.      The Intercreditor Agreement is plain and unambiguous on the questions presented

here. ICBCS has a first priority security interest in “SOA Priority Collateral,” which includes all of

the assets representing the Debtors’ business income. This includes, inter alia, (i) Accounts

(including accounts receivable) and Inventory (each as defined by the Intercreditor Agreement, and

collectively defined by the Intercreditor Agreement as “Current Assets Collateral”), and (ii) Money

and General Intangibles (each as defined by the Intercreditor Agreement, and including insurance

policies) relating to Current Assets Collateral. SOA Priority Collateral also includes any (i)

Proceeds of (including “moneys paid on account of” and “insurance payable by reason of the loss

of”) the foregoing, and (ii) Proceeds of “insurance … payable … with respect to” the foregoing.

       3.      The Debtors’ business interruption insurance policy (the “BI Policy”)—which ICBCS

(unlike the Term Loan Lenders) expressly required the Debtors to maintain for its benefit—and the

BI Proceeds are intended to compensate for the Debtors’ loss of business income. See, e.g., MNC

Commercial Corp. v. Rouse, 91-0615-CV-W-2, 1992 WL 674733, at *1 (W.D. Mo. Dec. 15, 1992)

(the “purpose of the business interruption proceeds was to compensate [the insured] for lost business

income that would have been generated but for the fire”). Thus, the BI Proceeds fall squarely within

SOA Priority Collateral, as they plainly constitute (i) “monies paid on account of” and “insurance

payable by reason of the loss of” the Debtors’ business income-related assets included within SOA

Priority Collateral (i.e., Accounts, Inventory, and Money and General Intangibles related to

Accounts and Inventory), (ii) Proceeds of “insurance … payable … with respect to” such business

income-related assets, and (iii) Proceeds of a General Intangible (i.e. an insurance policy) relating to

Accounts and Inventory.




                                                   2
               Case 19-50282-KG          Doc 35        Filed 10/04/19    Page 8 of 40



        4.      A similar analysis applies to any PD Proceeds paid on account of Inventory. SOA

Priority Collateral includes Inventory, and any Proceeds of Inventory or “insurance … payable …

with respect to Inventory.” PD Proceeds paid on account of Inventory are thus also SOA Priority

Collateral, as they are Proceeds (i.e. “moneys paid on account of” and “insurance payable by reason

of the loss of”) Inventory, and Proceeds of “insurance … payable … with respect to” Inventory.

Additionally, it is undisputed that the Intercreditor Agreement provides that ICBCS has an exclusive

security interest in certain assets defined as “SOA Separate Assets and Collateral” and any Proceeds

thereof. Any PD Proceeds paid on account of damage to SOA Separate Assets and Collateral,

therefore, are subject to ICBCS’s exclusive security interest.

        5.      Nevertheless, in an effort to escape these unambiguous conclusions, the Term Loan

Lenders—who are also the Debtors’ DIP Lenders—have required, as a condition to the DIP

financing, that the Debtors stipulate that all insurance proceeds paid in connection with the Girard

Point Incident (the “June 21 Insurance Proceeds”) constitute “Term Loan Priority Collateral” subject

to the Agent’s first priority security interest under the Intercreditor Agreement, and initiate this

adversary proceeding seeking a declaration to that effect. The Term Loan Lenders also seek to

utilize the DIP financing to mandate the outcome of this litigation, arguing that if the Court does not

find that the June 21 Insurance Proceeds constitute Term Loan Priority Collateral, then the Term

Loan Lenders may “immediately accelerate the DIP Obligations and terminate the right of the

Debtors to use Cash Collateral ... run[ning] the serious risk of [the Debtors] losing access to the cash

necessary to pursue the insurance proceeds and emerge as a going concern for the benefit of their

stakeholders.” Compl. ¶ 4.

        6.      The Term Loan Lenders’ threats to derail the Debtors’ bankruptcy cases—thereby

jeopardizing their own potential recoveries—if the Court enforces the Intercreditor Agreement




                                                   3
               Case 19-50282-KG          Doc 35        Filed 10/04/19    Page 9 of 40



according to its unambiguous terms, are not credible. Regardless, however, the Term Loan Lenders’

machinations cannot alter the Intercreditor Agreement’s plain language, or its legal impact. The

Term Loan Lenders’ post hoc efforts to re-characterize the business interruption insurance proceeds

and all property damage insurance proceeds as Term Loan Priority Collateral are untethered (and

directly contrary) to the bargain struck between the Term Loan Lenders and ICBCS in the

Intercreditor Agreement, and cannot succeed in the face of that agreement. ICBCS thus respectfully

requests that the Court enter summary judgment denying the relief sought in the Complaint, and

granting the relief sought by ICBCS’s Counterclaims.

       7.      Summary judgment in ICBCS’s favor is also warranted with respect to Count I of the

Committee’s Crossclaims. The Committee argues that Section 552(a) of the Bankruptcy Code voids

any security interest ICBCS would otherwise have in the BI Proceeds as after-acquired property,

because the amount of such proceeds “will be predicated on models projecting the revenues and

gross profits which would have been earned from the purchase, refining, and sale of crude oil

beginning thirty days after the Petition Date.” Crossclaims ¶ 53. But Section 552(a) is expressly

subject to Section 552(b), which provides that if collateral was subject to a security interest before

the bankruptcy filing, then the security interest extends to proceeds of that collateral that the debtor

acquires post-petition to the extent provided by the applicable security agreement and nonbankruptcy

law. 11 U.S.C. § 552.

       8.      The Committee concedes that ICBCS had a perfected security interest in the BI

Policy before the Debtors’ bankruptcy filing. Crossclaims ¶¶ 3, 49. Thus, ICBCS’s security interest

in the BI Proceeds is unquestionably protected by Section 552(b), as both the ICBCS Pledge

Agreement (defined below), and applicable nonbankruptcy law, provide that ICBCS’s security




                                                   4
              Case 19-50282-KG          Doc 35     Filed 10/04/19     Page 10 of 40



interest extends to proceeds of the BI Policy (i.e., the BI Proceeds). See In re McLean Indus., Inc.,

132 B.R. 271, 284 (Bankr. S.D.N.Y. 1991).

       9.      Moreover, under the terms of the ICBCS Pledge Agreement and applicable

nonbankruptcy law, ICBCS’s security interest also extends to the BI Proceeds because the BI

Proceeds are Proceeds of the Debtors’ Current Assets Collateral, and Money and General Intangibles

related to Current Assets Collateral. See New York Uniform Commercial Code (“NYUCC”) (which

governs the ICBCS Pledge Agreement and Intercreditor Agreement) § 9-315. These assets were also

subject to ICBCS’s security interest before the commencement of these cases. The Committee’s

Section 552 claim thus fails for this reason as well.

       10.     And the Committee’s Section 552 claim also fails for the additional and independent

reason that the Debtors assigned the BI Proceeds to ICBCS by naming ICBCS as a loss payee,

mortgagee, and additional insured on the BI Policy. This placed the BI Proceeds outside of the

Debtors’ estates, and rendered them immune from recovery under Section 552. See McLean, 132

B.R. at 284. ICBCS thus also respectfully requests that the Court enter summary judgment in its

favor on Count I of the Crossclaims.




                                                  5
              Case 19-50282-KG         Doc 35     Filed 10/04/19     Page 11 of 40



                          STATEMENT OF UNDISPUTED FACTS

I.     THE PES PARTIES ENTER INTO THE SOA WITH ICBCS, WHICH REQUIRES
       THEM TO MAINTAIN BUSINESS INTERRUPTION AND PROPERTY DAMAGE
       INSURANCE NAMING ICBCS AS AN ADDITIONAL INSURED, LOSS PAYEE,
       AND MORTGAGEE

       11.     On January 21, 2018, PESRM and certain of its affiliates filed voluntary petitions for

relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

District of Delaware (the “Prior Chapter 11 Cases”). See In re PES Holdings LLC, et al., Case No.

18-10122 (KG). The Debtors emerged from the Prior Chapter 11 Cases on August 7, 2018.

       12.     A key aspect of the Debtors’ emergence from their Prior Chapter 11 Cases was

ICBCS’s agreement to provide intermediation services to the Debtors (the “Master

Transaction”). Pursuant to the documents governing the Master Transaction, ICBCS exclusively

sourced and purchased raw materials and other feedstock from third parties to be refined by the

Debtors, in order for the Debtors to supply ICBCS with refined products. ICBCS maintained title to

the raw inventory up until the product was ready to be refined, and then sold the inventory to the

Debtors. Once the product was refined, ICBCS purchased the refined product and coordinated the

sale of the product with the Debtors’ assistance. See Declaration of Deborah Newman dated

October 4, 2019 (“Newman Declaration” or “Newman Decl.”) ¶ 4.

       13.     On each day, ICBCS netted the value of the raw materials it supplied against the

value of refined product it received, deducted an agreed margin, and deposited the net amount into a

cash collateral account held by the Debtors and subject to ICBCS’s first priority security

interest. This arrangement enabled the Debtors to significantly reduce their working capital

requirements and provided a stable source of raw materials, both of which were critical to the

Debtors’ continued operations and emergence from their Prior Chapter 11 Cases. See id. ¶ 5.




                                                 6
               Case 19-50282-KG          Doc 35     Filed 10/04/19      Page 12 of 40



        14.     In connection with the Master Transaction, on June 18, 2019, ICBCS, PESRM, and

certain of PESRM’s affiliates (the “Guarantors,” and collectively with PESRM, the “PES Parties”)

entered into the Sixth Amended and Restated Supply and Offtake Agreement (the “SOA”).3 See id.

¶ 6.

        15.     Unlike the Term Loan Credit Agreement (defined below), the SOA expressly

required the PES Parties to maintain business interruption insurance naming ICBCS as an additional

insured, loss payee, and mortgagee in an amount satisfactory to ICBCS. Newman Decl. Ex. 1 (SOA)

§§ 10.04, 10.12(b), 8.16; Schedules 10.04, 8.16. The SOA also required the PES Parties to maintain

comprehensive property insurance naming ICBCS as an additional insured, loss payee, and

mortgagee in a minimum amount of $750,000,000. Id. at Schedule 10.04.

        16.     Section 14.01 of the SOA set forth a list of occurrences that would result in a

“PESRM Event of Default.” Id. at § 14.01. The SOA provided that upon such a PESRM Event of

Default, ICBCS was entitled to terminate the SOA, and determine the amount of the “Termination

Payment” owing to it from the PES Parties. Id. at § 14.04. The Termination Payment was designed

to include, among other things, ICBCS’s “Loss” and “Unpaid Amounts” as set forth in the SOA, and

“any damages, losses, fees, costs and expenses” that ICBCS “pa[id] or incur[red] from, as a result of

or in connection with the enforcement of and protection of any of its rights and remedies under” the

SOA or any other related transactions or documents as a result of the early termination of the SOA

or related transactions or documents. Id. Section 14.04 of the SOA provides details of how ICBCS

as the non-defaulting party is to calculate the Termination Payment; as part of its calculation, ICBCS

is allowed to reasonably determine in good faith and a commercially reasonable manner its total


        3
           A true and correct copy of the SOA is attached as Exhibit 1 to the Newman Declaration. The PES
Parties are PES Holdings, LLC; North Yard GP, LLC; North Yard Logistics, L.P.; PES Administrative
Services, LLC; and PESRM.


                                                   7
                   Case 19-50282-KG         Doc 35      Filed 10/04/19      Page 13 of 40



losses and costs. Such losses and costs include loss of bargain, cost of funding and amounts incurred

as a result of ICBCS “terminating, liquidating, obtaining, amending or reestablishing any”

transactions allowed under the SOA. Id. § 1.01. ICBCS has the ability to amend the Termination

Payment as liquidation costs crystalize further. Id. § 14.04.

II.     THE PES PARTIES GRANT ICBCS SECURITY INTERESTS IN SUBSTANTIALLY
        ALL OF THEIR ASSETS

        17.        In connection with the SOA, and to secure the PES Parties’ obligations thereunder,

the PES Parties and ICBCS entered into a Pledge and Security Agreement (the “ICBCS Pledge

Agreement”).4

        18.        Pursuant to the ICBCS Pledge Agreement, the PES Parties granted ICBCS a lien in

substantially all of their assets (the “SOA Pledged Collateral”). See Newman Decl. Ex. 2 (ICBCS

Pledge Agreement) § 2.1.

        19.        Specifically, the SOA Pledged Collateral consists of all of the PES Parties’ right, title,

and interest in, to, and under the following property, wherever located, and whether now existing or

hereafter arising or acquired from time to time:

              i.   all Accounts;

             ii.   all Inventory, including all raw materials, work in process and finished goods,
                   relating to any of the foregoing items in this clause (ii);

            iii.   all Renewable Identification Numbers wherever located;

            iv.    all Money and Deposit Accounts;

             v.    all Letters of Credit and Letter-of-Credit Rights supporting payment of any of the
                   foregoing;

            vi.    all Equipment;

        vii.       all Fixtures;

        4
             A true and correct copy of the ICBCS Pledge Agreement is attached to the Newman Declaration as
Exhibit 2.


                                                       8
               Case 19-50282-KG          Doc 35     Filed 10/04/19       Page 14 of 40



       viii.   all Trademarks;

        ix.    all Equity Interests in each Subsidiary directly owned by such Grantor as of the date
               hereof (including the Pledged Equity Interests listed in Schedule 7 to the Perfection
               Certificate) and any other Equity Interests in any Subsidiary directly owned in the
               future by such Grantor, together in each case with (A) all certificates representing
               such Equity Interests, (B) all shares, securities, cash or other property representing a
               dividend on or a distribution or return of capital on or in respect of such Equity
               Interests, or resulting from a split-up, revision, reclassification or other like change
               thereof or otherwise received in exchange therefor, and any warrants, rights or
               options issued to the holders of, or otherwise in respect of, such Equity Interests, and
               (C) without prejudice to any provision of the Supply and Offtake Agreement
               prohibiting any merger or consolidation by PESRM or any of its Subsidiaries, all
               Equity Interests of any successor entity of any such merger or consolidation
               (collectively, the “Pledged Equity Interests”);

         x.    to the extent evidencing any of the foregoing, (A) Documents, (B) Instruments, (C)
               General Intangibles, (D) Commercial Tort Claims, and (E) Supporting Obligations
               and all other forms of obligations owing to any Grantor or in which any Grantor may
               have any interest, however created or arising and whether or not earned by
               performance;

        xi.    to the extent not otherwise included above, all Records evidencing any of the
               foregoing; and

       xii.    all Proceeds and products of each of the foregoing and all accessions to, substitutions
               and replacements for, and rents, profits and products of, each of the foregoing, and
               any and all Proceeds of any insurance, indemnity, warranty or guaranty payable to
               such Grantor from time to time with respect to any of the foregoing.

Id.

       20.     The ICBCS Pledge Agreement is governed by New York law, and provides that the

following terms, inter alia, shall have the meanings assigned to them by the NYUCC: “Accounts”;

“Inventory”; “Money”; and “Proceeds.” Id. §§ 1.1(a), 10.7.

       21.     The NYUCC defines “Account” as:

       [E]xcept as used in “account for” … a right to payment of a monetary obligation,
       whether or not earned by performance, (i) for property that has been or is to be sold,
       leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be
       rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary
       obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi)
       for the use or hire of a vessel under a charter or other contract, (vii) arising out of the
       use of a credit or charge card or information contained on or for use with the card, or


                                                   9
              Case 19-50282-KG          Doc 35      Filed 10/04/19      Page 15 of 40



       (viii) as winnings in a lottery or other game of chance operated or sponsored by a
       state, governmental unit of a State, or person licensed or authorized to operate the
       game by a State or governmental unit of a State. The term includes health-care-
       insurance receivables. The term does not include (i) rights to payment evidenced by
       chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv)
       investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to
       payment for money or funds advanced or sold, other than rights arising out of the use
       of a credit or charge card or information contained on or for use with the card.

NYUCC § 9-102(a)(2).

       22.     The NYUCC defines “Inventory” as “goods, other than farm products, which: (A) are

leased by a person as lessor; (B) are held by a person for sale or lease or to be furnished under a

contract of service; (C) are furnished by a person under a contract of service; or (D) consist of raw

materials, work in process, or materials used or consumed in a business.” Id. § 9-102(a)(48).

       23.     The NYUCC defines “Money” as “a medium of exchange currently authorized or

adopted by a domestic or foreign government. The term includes a monetary unit of account

established by an intergovernmental organization or by agreement between two or more countries.”

Id. § 1-201(b)(24).

       24.     The NYUCC defines “Proceeds” as:

       [E]xcept as used in Section 9-609(b), means the following property: (A) Whatever is
       acquired upon the sale, lease, license, exchange, or other disposition of collateral; (B)
       whatever is collected on, or distributed on account of, collateral; (C) rights arising
       out of collateral; (D) to the extent of the value of collateral, claims arising out of the
       loss, nonconformity, or interference with the use of, defects or infringement of rights
       in, or damage to, the collateral; or (E) to the extent of the value of collateral and to
       the extent payable to the debtor or the secured party, insurance payable by reason
       of the loss or nonconformity of, defects or infringement of rights in, or damage to,
       the collateral.

Id. § 9-102(a)(64) (emphasis added).

       25.     The ICBCS Pledge Agreement defines “General Intangibles” more broadly than the

NYUCC, as follows:

       [C]ollectively, with respect to each Grantor, all “general intangibles,” “as such term
       is defined in the [NY]UCC, of the Grantor and, in any event, includes (i) all of such


                                                  10
               Case 19-50282-KG          Doc 35     Filed 10/04/19      Page 16 of 40



        Grantor’s rights, title and interest in, to and under all Contracts and insurance
        policies (including all rights and remedies relating to monetary damages, including
        indemnification rights and remedies, and claims for damages or other relief pursuant
        to or in respect of any Contract), (ii) all know-how and warranties relating to any of
        the Pledged Collateral, (iii) any and all other rights, claims, choses-in-action and
        causes of action of such Grantor against any other person and the benefits of any and
        all collateral or other security given by any other person in connection therewith, (iv)
        all guarantees, endorsements and indemnifications on, or of, any of the Pledged
        Collateral, (v) all lists, books, records, correspondence, ledgers, printouts, files
        (whether in printed form or stored electronically), tapes and other papers or materials
        containing information relating to any of the Pledged Collateral, including all
        customer or tenant lists, identification of suppliers, data, plans, blueprints,
        specifications, designs, drawings, appraisals, recorded knowledge, surveys, studies,
        engineering reports, test reports, manuals, standards, processing standards,
        performance standards, catalogs, research data, computer and automatic machinery
        software and programs and the like, field repair data, accounting information
        pertaining to such Grantor’s operations or any of the Pledged Collateral and all
        media in which or on which any of the information or knowledge or data or records
        may be recorded or stored and all computer programs used for the compilation or
        printout of such information, knowledge, records or data, (vi) all licenses, consents,
        permits, variances, certifications, authorizations and approvals, however
        characterized, now or hereafter acquired or held by such Grantor, including building
        permits, certificates of occupancy, environmental certificates, industrial permits or
        licenses and certificates of operation and (vii) all rights to reserves, deferred
        payments, deposits, refunds, indemnification of claims and claims for tax or other
        refunds against any Governmental Authority.

ICBCS Pledge Agreement § 1.1(b) (emphasis added).

        26.     The NYUCC defines “General Intangible” as “any personal property, including things

in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents,

goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas,

or other minerals before extraction. The term includes payment intangibles and software.” NYUCC

§ 9-102(a)(42).

        27.     On October 22, 2018 and June 18, 2019, ICBCS filed UCC-1 financing statements

providing notice of its perfected security interests in the SOA Pledged Collateral. Newman Decl.

¶ 8.




                                                   11
              Case 19-50282-KG         Doc 35     Filed 10/04/19     Page 17 of 40



III.   THE PES PARTIES ENTER INTO THE TERM LOAN CREDIT AGREEMENT,
       WHICH DOES NOT REQUIRE THEM TO MAINTAIN BUSINESS
       INTERRUPTION INSURANCE

       28.     On August 7, 2018, PES Holdings, LLC (“PES Holdings”), the parent company of

PESRM and a Guarantor under the SOA, on behalf of itself, PESRM, and the other PES Parties,

entered into a credit agreement (the “Term Loan Credit Agreement”) with the Agent and “several

lenders from time to time [t]hereto,” pursuant to which PES Holdings borrowed $619,500,000.5

       29.     Section 5.05(b) of the Term Loan Credit Agreement requires the PES Parties to

maintain insurance covering only real and personal property (and if requested, personal injury

insurance), and requires that “such insurance” “name the … Agent as insured party or loss payee”

and additional insured. Id. § 5.05(c); 5.11(b). Unlike the SOA, the Term Loan Credit Agreement

does not require that the PES Parties maintain business interruption insurance.

       30.     Section 2.06 of the Term Loan Credit Agreement is a mandatory prepayment

provision triggered upon certain Asset Sales or Recovery Events (as each term is defined in the Term

Loan Credit Agreement). Id. § 2.06. The proceeds from any business interruption insurance policies

are expressly carved out of the funds that must be used to make such mandatory prepayments. Id.

§§ 1.01, 2.06(b).

IV.    THE PES PARTIES GRANT THE AGENT SECURITY INTERESTS THAT ARE
       SUBSTANTIALLY THE SAME AS THOSE GRANTED TO ICBCS

       31.     In conjunction with the Term Loan Credit Agreement, on August 7, 2018, the PES

Parties and the Agent entered into a Pledge and Security Agreement (the “Term Loan Pledge

Agreement”).6 The Term Loan Pledge Agreement grants the Agent security interests in substantially


       5
            A true and correct copy of the Term Loan Credit Agreement is attached to the Newman
Declaration as Exhibit 3.
       6
            A true and correct copy of the Term Loan Pledge Agreement is attached to the Newman
Declaration as Exhibit 4.


                                                12
               Case 19-50282-KG          Doc 35      Filed 10/04/19     Page 18 of 40



the same collateral (the “Common Collateral”) that is subject to the security interests granted in the

ICBCS Pledge Agreement.7

        32.     Specifically, under the Term Loan Pledge Agreement, the PES Parties granted the

Agent, for the benefit of the Term Loan Lenders, a security interest in the following assets (the

“Term Loan Lenders’ Pledged Collateral”):

                (i)     all Accounts;

                (ii)    all Inventory, including all raw materials, work in process and finished
                        goods, relating to any of the foregoing items in this clause (ii);

                (iii)   all Money and Deposit Accounts (to the extent relating to the items in clauses
                        (i) and (ii) above, and together with such items, the “Current Assets
                        Collateral”);

                (iv)    all of the following: (A) Documents and Chattel Paper, (B) Instruments, (C)
                        General Intangibles and Investment Property, (D) Commercial Tort Claims,
                        and (E) Supporting Obligations and all other forms of obligations owing to
                        any Grantor or in which any Grantor may have any interest, however created
                        or arising and whether or not earned by performance;

                (v)     all Letters of Credit and Letter-of-Credit Rights;

                (vi)    all Equipment;

                (vii)   all Fixtures;

                (viii) all Intellectual Property;

                (ix)    all Equity Interests in each Subsidiary directly owned by such Grantor as of
                        the Closing Date (including the Pledged Equity Interests listed on Schedule 7
                        to the Perfection Certificate) and any other Equity Interests in any Subsidiary
                        directly owned in the future by such Grantor, together in each case with (i) all

        7
           Compare Newman Decl. Ex. 4 (Term Loan Pledge Agreement) § 2.1, with Newman Decl. Ex. 2
(ICBCS Pledge Agreement) § 2.1. The Term Loan Lenders’ Pledged Collateral differs from the SOA
Pledged Collateral in the following respects: (i) SOA Pledged Collateral includes Catalyst Assets and
Renewable Identification Numbers, while the Term Loan Lenders’ Pledged Collateral does not; (ii) the Term
Loan Lenders’ Pledged Collateral includes all Chattel Paper and Investment Property, while SOA Pledged
Collateral does not; (iii) the Term Loan Lenders’ Pledged Collateral includes all Documents, Instruments,
General Intangibles, Commercial Tort Claims, Supporting Obligations, and Letters of Credit and Letter-of-
Credit Rights, while SOA Pledged Collateral only includes those items to the extent they evidence or are
related to Current Assets Collateral (defined above); and (iv) the Term Loan Lenders’ Pledged Collateral
includes all Intellectual Property, while the SOA Pledged Collateral extends only to Trademarks. Id.


                                                    13
                 Case 19-50282-KG           Doc 35     Filed 10/04/19      Page 19 of 40



                          certificates representing such Equity Interests, (ii) all shares, securities, cash
                          or other property representing a dividend on or a distribution or return of
                          capital on or in respect of such Equity Interests, or resulting from a split-up,
                          revision, reclassification or other like change thereof or otherwise received in
                          exchange therefor, and any warrants, rights or options issued to the holders
                          of, or otherwise in respect of, such Equity Interests, and (iii) without
                          prejudice to any provision of the Credit Agreement prohibiting any merger or
                          consolidation by the Borrower or any of its Subsidiaries, all Equity Interests
                          of any successor entity of any such merger or consolidation (collectively, the
                          “Pledged Equity Interests”);

                  (x)     to the extent not otherwise included above, all Records evidencing any of the
                          foregoing; and

                  (xi)    all Proceeds and products of each of the foregoing and all accessions to,
                          substitutions and replacements for, and rents, profits and products of, each of
                          the foregoing, and any and all Proceeds of any insurance, indemnity,
                          warranty or guaranty payable to such Grantor from time to time with respect
                          to any of the foregoing.

Newman Decl. Ex. 4 (Term Loan Pledge Agreement) § 2.1.

         33.      The Term Loan Pledge Agreement defines “Accounts,” “Inventory,” “Money,”

“Proceeds,” and “General Intangibles” in the same manner as the ICBCS Pledge Agreement. Id.

§ 1.1.

V.       THE INTERCREDITOR AGREEMENT DIVIDES THE PRIORITY INTERESTS
         IN THE COMMON COLLATERAL BETWEEN ICBCS AND THE AGENT

         34.      In connection with the SOA and the Term Loan Credit Agreement, the Agent,

ICBCS, Merrill Lynch Commodities, Inc. (as the Initial SOA Collateral Agent),8 and the PES Parties

entered into an intercreditor agreement (the “Intercreditor Agreement”) governing the relative

priority of the Term Loan Lenders’ and ICBCS’s security interests in, inter alia, the Common

Collateral.9 The Intercreditor Agreement is governed by New York law. Newman Decl. Ex. 5

(Intercreditor Agreement) § 8.06(a).


         8
             Merrill Lynch Commodities, Inc. provided intermediation services to the Debtors before ICBCS.
         9
             A true and correct copy of the Intercreditor Agreement is attached to the Newman Declaration as
Exhibit 5.


                                                     14
              Case 19-50282-KG         Doc 35      Filed 10/04/19     Page 20 of 40



       35.     The Intercreditor Agreement provides that ICBCS shall have a first priority security

interest, and the Agent shall have a second priority security interest, in SOA Priority Collateral.

Newman Decl. Ex. 5 (Intercreditor Agreement) § 4.01. “SOA Priority Collateral” is defined as each

PES Party’s “now existing or hereinafter arising”:

               (i)     Accounts;

               (ii)    Inventory, including all raw materials, work in process and finished goods,
                       relating to any of the foregoing items in this clause (ii) (together with the
                       items in clauses (i) and (ii) above, the “Current Assets Collateral”);

               (iii)   all Money and Deposit Accounts relating to the foregoing;

               (iv)    all of the following: (A) to the extent evidencing Current Assets Collateral,
                       Documents, (B) to the extent evidencing Current Assets Collateral,
                       Instruments, (C) to the extent related to Current Assets Collateral, General
                       Intangibles, (D) to the extent related to Current Assets Collateral,
                       Commercial Tort Claims, and (E) to the extent related to Current Assets
                       Collateral, Supporting Obligations and all other forms of obligations owing
                       to any Grantor or in which any Grantor may have any interest, however
                       created or arising and whether or not earned by performance;

               (v)     all Letters of Credit and Letter-of-Credit Rights supporting payment of any
                       Current Assets Collateral;

               (vi)    to the extent not otherwise included above, all Records evidencing any of the
                       foregoing; and

               (vii)   all Proceeds and products of each of the foregoing and all accessions to,
                       substitutions and replacements for, and rents, profits and products of, each of
                       the foregoing, and any and all Proceeds of any insurance, indemnity,
                       warranty or guaranty payable to such Grantor from time to time with respect
                       to any of the foregoing.

Id. § 1.02 (emphasis added). The Intercreditor Agreement defines “Accounts,” “Inventory,”

“Money,” “Proceeds,” and “General Intangibles” in the same manner as the ICBCS and Term Loan

Pledge Agreements.

       36.     The Intercreditor Agreement further provides that the Agent shall have a first priority

security interest, and ICBCS shall have a second priority security interest, in “Term Loan Priority




                                                 15
              Case 19-50282-KG          Doc 35     Filed 10/04/19     Page 21 of 40



Collateral.” Id. § 4.01. “Term Loan Priority Collateral” is defined as all “Collateral that is not SOA

Priority Collateral or Excluded Property.” Id. § 1.02. “Collateral” is defined as “all property upon

which a Lien is purported to be created by any Security Document, whether now owned or hereafter

acquired.” Term Loan Credit Agreement § 1.01.

       37.     The Intercreditor Agreement also sets forth certain assets that are subject to ICBCS’s

exclusive security interest. Intercreditor Agreement § 1.02. These assets are defined as “SOA

Separate Assets and Collateral” and include the following:

               (viii) Certain Hydrocarbon Assets;

               (ix)    Certain Refined Products Assets;

               (x)     Certain Rack Sale Refined Products Assets;

               (xi)    Certain Hydrocarbon Receivables;

               (xii)   all Renewable Identification Numbers (other than those required to satisfy the
                       obligations under the Consent Decree and Environmental Settlement
                       Agreement entered into as of March 12, 2018 among the U.S., the U.S.
                       Environmental Protection Agency and the Company);

               (xiii) all payments under any insurance, indemnity, warranty, or guaranty of the
                      foregoing;

               (xiv)   all Letters of Credit or Letters-of-Credit Rights in favor the SOA Collateral
                       Agent supporting payment of any amounts owed by PESRM or any other
                       Grantor or otherwise in connection with the Supply and Offtake Documents;

               (xv)    Catalyst Assets to the extent included in the term “Collateral” as defined in
                       the Supply and Offtake Security Documents;

               (xvi)   cash and Cash Equivalents securing obligations pursuant to the transactions
                       contemplated by the SOA Master Transaction Agreement as in effect on the
                       date hereof and all ICBCS Credit Support;

               (xvii) all PESRM/PESIC Cash Collateral; and

               (xviii) all Proceeds of or with respect to the foregoing.

Id. §§ 1.02; 9.01 (emphasis added).




                                                 16
                Case 19-50282-KG           Doc 35     Filed 10/04/19      Page 22 of 40



VI.    THE POLICY NAMES ICBCS AS A LOSS PAYEE, MORTGAGEE, AND
       ADDITIONAL INSURED IN BOTH THE BUSINESS INTERRUPTION AND
       PROPERTY DAMAGE INSURANCE

       38.       On January 18, 2019, the XL Insurance America, Inc. Insurance Policy No.

US00064117PR18A (the “Policy”) was issued to the PES Parties and their affiliates for the period

November 1, 2018 to November 1, 2019.10 The Policy includes both the BI Policy and property

damage coverage (the “PD Policy”). See, e.g., Newman Decl. Ex. 6 (Policy) at Declarations ¶ 9.

       39.       The PD Policy insures against “all risks of direct physical loss or damage” occurring

with respect to “Real and Personal Property of the Insured of every kind and description,” with

certain enumerated types of property and perils expressly excluded. Id. § 1, ¶¶ 1, 3. The BI Policy

insures against “actual loss sustained by the Insured resulting from the necessary interruption of

business caused by direct physical loss or damage, by a peril insured against, to property insured

herein, occurring during the Term of Insurance.” Id. § 2, ¶ 1.

       40.       As noted above, the SOA requires that the PES Parties maintain both business

interruption and property damage insurance, and that such insurance name ICBCS as an additional

insured, loss payee and mortgagee. See Newman Decl. Ex. 1 (SOA) §§ 10.04, 10.12(b), 8.16;

Schedules 10.04, 8.16. Conversely, the Term Loan Credit Agreement requires that the PES Parties

maintain insurance covering only real and personal property (and if requested, personal injury

insurance), and that “such insurance” “name the … Agent as insured party or loss payee” and

additional insured. Newman Decl. Ex. 3 (Term Loan Credit Agreement) §§ 5.05(c); 5.11(b).

       41.       Pursuant to these provisions, the Policy provides that:

       It is agreed that the unqualified word “Insured” wherever used includes any person or
       organization to whom or to which the Insured is obligated by virtue of a written
       contract to name such person or organization as an Additional Insured, but only with


       10
             A true and correct copy of the Policy is attached to the Newman Declaration as Exhibit 6.


                                                    17
                 Case 19-50282-KG         Doc 35     Filed 10/04/19     Page 23 of 40



        respect to operations performed by or obligations required of the Insured to or for the
        Additional Insured under the terms and conditions of said contract.

        The limits and/or coverage available to the Additional Insured shall be those agreed
        to by virtue of a written contract between the Insured and such Additional Insured
        but in no event to exceed the limits in aggregate and coverage provided by this
        Policy.

Newman Decl. Ex. 6 (Policy) at General Conditions ¶ 5 (the “Additional Insured Provision”).

        42.      The Policy also includes a Lenders Loss Payable Clause, stating that: “Loss or

damage, if any, under this Policy, shall be paid to any lender designated by the Insured and in

possession of a written contract, hereinafter referred to as “the Lender”, as their interests may

appear ....” Id. at General Conditions ¶ 33 (the “Loss Payee Provision”).

        43.      Additionally, the Policy includes an endorsement listing ICBCS as a Loss

Payee/Mortgagee, and providing that “[i]t is hereby understood and agreed that the following entity

is named as Loss Payee/Mortgagee under this Policy, as their interests may appear, as required by

written contract or agreement, subject to the terms and condition of this Policy: ICBC Standard

Bank PLC.” Id. at Endorsements ¶ 4 (the “ICBCS Loss Payee/Mortgagee Endorsement”). The

Policy does not include an endorsement naming the Agent as a Loss Payee/Mortgagee.

        44.      A Certificate of Evidence of Property Insurance (the “ICBCS Certificate”) issued to

ICBCS in connection with the PESRM Policy states that “the certificate holder [ICBCS] is named

mortgagee, loss payee, and additional insured as their interests may appear and where required by

written contract.”11

        45.      Another Certificate of Evidence of Property Insurance (the “Agent Certificate”)

issued in connection with the Policy states that “the certificate holder [the Agent] is named




        11
              A true and correct copy of the ICBCS Certificate is attached to the Newman Declaration as
Exhibit 7.


                                                   18
                Case 19-50282-KG            Doc 35      Filed 10/04/19        Page 24 of 40



mortgagee, loss payee, and additional insured as their interests may appear and where required by

written contract.”12

        46.      The Additional Insured and Loss Payee Provisions name ICBCS and the Agent as

additional insureds and loss payees only as “agreed to by virtue of a written contract” and as

“designated by the Insured … in a written contract … as their interests may appear,” respectively.

Id. at General Conditions ¶¶ 5, 33. Given that the SOA requires the Debtors to maintain business

interruption and property damage insurance naming ICBCS as an additional insured, loss payee, and

mortgagee, these provisions of the Policy (in addition to the ICBCS Loss Payee/Mortgagee

Endorsement) operate to name ICBCS as an additional insured, loss payee, and mortgagee with

respect to both the BI Policy and PD Policy.13 By contrast, because the Term Loan Credit

Agreement does not require the PES Parties to maintain business interruption insurance, the Policy

does not name the Agent as an additional insured, loss payee, or mortgagee on the BI Policy.

VII.    THE GIRARD POINT INCIDENT OCCURS, AND THE DEBTORS FILE FOR
        BANKRUPTCY

        47.      The Girard Point Incident occurred on June 21, 2019. Newman Decl. ¶ 14.

        48.      Following the Girard Point Incident, the Debtors announced that they would cease

operating the Refining Complex after the run off through their Point Breeze Refinery of the limited

inventory of crude oil on hand. Id. ¶ 15.

        49.      On July 19, 2019, ICBCS sent PESRM a Notice of Event of Default (i) notifying

PESRM that incurable PESRM Events of Default had occurred and were continuing under Sections


        12
           A copy of the Agent Certificate that was attached to the Complaint is attached to the Newman
Declaration as Exhibit 8.
        13
            As an additional insured, mortgagee, and loss payee under the Policy, ICBCS also has its own
direct contractual rights against the business interruption portion of the Policy, which are not at issue in this
adversary proceeding. ICBCS intends to discuss its anticipated pursuit of such rights with the Debtors, and if
necessary, to seek relief from the Court.


                                                       19
               Case 19-50282-KG          Doc 35      Filed 10/04/19      Page 25 of 40



14.01(a) and 14.01(b) of the SOA; and (ii) terminating the SOA. ICBCS set forth a preliminary

calculation of the Termination Payment due and owing to it by the PES Parties of $303,077,160.00.

Id. ¶ 16.

        50.     On July 21, 2019, the Debtors reentered bankruptcy. See In re PES Holdings LLC, et

al., Case No. 19-11626 (KG).

        51.     The Debtors are in the process of preparing and submitting claims to the insurers

under the Policy for both (i) property damage (the “PD Claim”) and (ii) business interruption losses

(the “BI Claim”) occasioned by the Girard Point Incident. Newman Decl. ¶ 17.

        52.     On July 22, 2019, the Debtors announced that they had entered into a credit

agreement for debtor-in-possession financing (the “DIP Credit Agreement”) with the Term Loan

Lenders. See Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to

(A) Obtain Post-Petition Secured Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b),

364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B) Utilize Cash Collateral Pursuant to

11 U.S.C. § 363, (II) Granting Adequate Protection to Prepetition Secured Parties Pursuant to 11

U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling Final Hearing Pursuant to

Bankruptcy Rules 4001(b) and (c), Case No. 19-11626 (KG) [D.I. 37] (the “DIP Motion”). The DIP

Credit Agreement requires the Debtors to stipulate that “[t]he proceeds of any claim under the

Debtors’ insurance policies, whether for property damage, business interruption or otherwise,

resulting, directly or indirectly, to the fire that occurred in the Girard Point refinery on June 21, 2019

... constitute Term Loan Priority Collateral,” notwithstanding that the plain language of the

Intercreditor Agreement provides otherwise. Id. at 21 (Debtor Stipulations).

        53.     On July 23, 2019, the Court entered the Interim Order (I) Authorizing Debtors to (A)

Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1),




                                                   20
               Case 19-50282-KG          Doc 35     Filed 10/04/19      Page 26 of 40



364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B) Utilize Cash Collateral Pursuant to 11 U.S.C.

§ 363, (II) Granting Adequate Protection to Prepetition Secured Parties Pursuant to 11 U.S.C.

§§ 361, 362, 363, 364, and 507(b), and (III) Scheduling Final Hearing Pursuant to Bankruptcy

Rules 4001(b) and (c), [D.I. 85] (the “Interim DIP Order”).

       54.     The Credit Agreement and Interim DIP Order contain milestones requiring that (i)

“[b]y 21 days following entry of Interim Order, the Debtors shall have filed a pleading seeking entry

of an order of the Bankruptcy Court determining that [any proceeds of the business interruption

policy paid in connection with the Girard Point Incident] constitute ‘Term Loan Priority Collateral’”

(the “Insurance Proceeds Order”), and (ii) “[b]y 90 days following entry of the Interim Order, the

Debtors shall have obtained entry of the Insurance Proceeds Order.” DIP Motion at 18 (Milestones);

Interim DIP Order ¶ 19(c)(xii); DIP Credit Agreement at 87.

       55.     The Interim DIP Order carves out from the Stipulations any determination as to

whether the BI Proceeds or the PD Proceeds constitute Term Loan Priority Collateral pending entry

of the Insurance Proceeds Order by the Court. Interim DIP Order ¶ 5(d).

VIII. THE DEBTORS AND AGENT INITIATE THE ADVERSARY PROCEEDING

       56.     In accordance with the milestones set forth in the DIP Credit Agreement and Interim

Order, on August 7, 2019, the Debtors and the Term Loan Agent filed the Complaint, initiating this

adversary proceeding. The Complaint seeks a declaration that all June 21 Insurance Proceeds paid to

the Debtors under the Policy constitute Term Loan Priority Collateral. See Complaint ¶¶ 95-101.

       57.     On September 13, 2019, ICBCS filed its Answer and Counterclaims, denying the

cause of action asserted in the Complaint and asserting two Counterclaims. In its first Counterclaim,

ICBCS seeks a declaration that any BI Proceeds paid on account of the Debtors’ claims under the BI

Policy constitute SOA Priority Collateral. See Answer and Counterclaims ¶¶ 40-44. In its second

Counterclaim, ICBCS seeks a declaration that it has a first priority or exclusive lien, respectively, on


                                                  21
                Case 19-50282-KG          Doc 35     Filed 10/04/19       Page 27 of 40



any PD Proceeds paid on account of damage to Inventory or SOA Separate Assets and Collateral.

Id. ¶¶ 45-49.

        58.     Also on September 13, 2019, the Committee filed its Crossclaims. Count I of the

Committee’s Crossclaims seeks to avoid ICBCS’s security interests in the BI Proceeds under Section

552 of the Bankruptcy Code. Crossclaims ¶¶ 51-55.

        59.     As discussed in greater detail below, ICBCS is entitled to summary judgment (i)

denying the relief sought by the Debtors and the Agent in the Complaint and the relief sought by the

Committee in Count I of the Crossclaims, and (ii) granting the relief sought in the Counterclaims.

                                             ARGUMENT

I.      STANDARD OF REVIEW

        60.     Federal Rule of Civil Procedure 56, made applicable by Federal Rule of Bankruptcy

Procedure 7056, provides that a court “shall grant summary judgment if the movant shows that there

is no genuine [dispute] as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). To prevail, the movant must “demonstrate the absence of a genuine

dispute of material fact.” Goldenstein v. Repossessors Inc., 815 F.3d 142, 146 (3d Cir. 2016). “[A]

factual dispute is material if it bears on an essential element of the plaintiff’s claim, and is genuine if

a reasonable jury could find in favor of the nonmoving party.” Blunt v. Lower Merion Sch. Dist.,

767 F.3d 247, 265 (3d Cir. 2014) (citation omitted). “[W]here a non-moving party fails sufficiently

to establish the existence of an essential element of its case on which it bears the burden of proof at

trial, there is not a genuine dispute with respect to a material fact and thus the moving party is

entitled to judgment as a matter of law.” Id.

        61.     The Intercreditor Agreement is governed by New York law. “New York law allows

for the resolution on summary judgment of contract construction claims so long as the contractual

language is not ambiguous ... Generally, if the court finds a contract term unambiguous, the court


                                                    22
              Case 19-50282-KG         Doc 35     Filed 10/04/19      Page 28 of 40



can interpret the contract based on the plain and ordinary meaning of the term. In these cases

summary judgment would be appropriate.” Tsoukanelis v. Country Pure Foods, Inc., 337 F. Supp.

2d 600, 605 (D. Del. 2004); see also Farmers Ins. Exchange v. RNK, Inc., 632 F.3d 777, 783-84 (1st

Cir. 2011) (holding that “[t]he meaning of an unambiguous contract term is a question of law....

Summary judgment is appropriate when ... [the] plain terms [of a contract] unambiguously favor

either side.”); Monex Fin. Servs. Ltd. v. Nova Info. Sys., Inc., 657 F. Supp. 2d 447, 455 (S.D.N.Y.

2009) (stating that when determination of issues depends upon construction of a written instrument

and legal effect to be drawn therefrom, question at issue is essentially one of law only determinable

by summary judgment); Jackson Nat. Life Ins. Co. v. Ladish Co., No. 92 CIV. 9358 (PKL), 1993

WL 43373, at *3 (S.D.N.Y. Feb. 18, 1993) (“Summary judgment concerning the proper construction

of a contract may be granted where the contract conveys a ‘definite and precise meaning absent any

ambiguity.’” (citing Seiden Assoc., Inc. v. ANC Holdings, Inc., 959 F.2d 425, 428 (2d Cir.1992))).

       62.     Under New York law, a contract is unambiguous where it has “a definite and precise

meaning, unattended by danger of misconception in the purport of the [contract] itself, and

concerning which there is no reasonable basis for a difference of opinion.” Breed v. Ins. Co. of N.

Am., 46 N.Y.2d 351, 355 (1978). “Conversely, a ‘provision is ambiguous where a natural and

reasonable reading of its language allows for two or more possible meanings.’             However,

‘[l]anguage whose meaning is otherwise plain is not ambiguous merely because the parties urge

different interpretations in the litigation.’” Jackson Nat. Life Ins. Co., 1993 WL 43373, at *4

(quoting Roberts v. Consolidated Rail Corp., 893 F.2d 21, 24 (2d Cir. 1989) & Metropolitan Life

Ins. Co. v. RJR Nabisco, Inc., 906 F.2d 884, 889 (2d Cir. 1990)). Words and phrases should be

given their plain meaning. See Chesapeake Energy Corp. v. Bank of New York Mellon Trust Co.,

N.A., 773 F.3d 110, 114 (2d Cir. 2015) (“[T]he words and phrases [in a contract] should be given




                                                 23
              Case 19-50282-KG          Doc 35     Filed 10/04/19     Page 29 of 40



their plain meaning, and the contract should be construed so as to give full meaning and effect to all

of its provisions.”); Greenwich Capital Fin. Prods., Inc. v. Negrin, 903 N.Y.S.2d 346, 348 (1st Dep’t

2010) (courts construe agreements “in a manner that accords the words their fair and reasonable

meaning and achieves a practical interpretation of the expressions of the parties.”) (citation and

internal quotation marks omitted).

II.    ICBCS HAS A FIRST PRIORITY SECURITY INTEREST IN ALL BI PROCEEDS
       PAID ON ACCOUNT OF THE DEBTORS’ CLAIMS UNDER THE POLICY

       A.      The BI Proceeds Are SOA Priority Collateral Because They Are “Proceeds Of”
               (i) Current Assets Collateral, (ii) Money and General Intangibles Relating To
               Current Assets Collateral, and (iii) Insurance Payable With Respect To Such
               Assets

       63.     As noted above, SOA Priority Collateral includes Current Assets Collateral (i.e.,

Accounts and Inventory), and Money and General Intangibles relating to Current Assets Collateral.

“SOA Priority Collateral” also includes “Proceeds of” the foregoing assets, with “Proceeds” defined

to include “whatever is … distributed on account of, collateral,” and “insurance payable by reason of

the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.”

Newman Decl. Ex. 5 (Intercreditor Agreement) § 1.02; NYUCC § 9-102(a)(64). SOA Priority

Collateral also includes “Proceeds of ... insurance … payable … with respect to” the Current Assets

Collateral, and Money and General Intangibles related thereto. Newman Decl. Ex. 5 (Intercreditor

Agreement) § 1.02.

       64.     These components of the SOA Priority Collateral definition lead to the unambiguous

and inescapable conclusion that the BI Proceeds are SOA Priority Collateral. The BI Policy “covers

actual loss sustained by the Insured directly resulting from [the] interruption of business.” Newman

Decl. Ex. 6 (Policy) § II.1. Put simply, the BI Policy and BI Proceeds are intended to provide the

Debtors with the business income they would have generated but for the Girard Point Incident. See

MNC Commercial Corp., 1992 WL 674733, at *1 (the “purpose of the business interruption


                                                 24
                Case 19-50282-KG           Doc 35      Filed 10/04/19        Page 30 of 40



proceeds was to compensate [the insured] for lost business income that would have been generated

but for the fire.”).14 “Business income,” in turn, “normally takes the form of cash, accounts

receivable or a chose in action,” and is the Proceeds of “income producing … inventory and raw

materials.” Id.

        65.       As noted above, each of these business-income assets constitutes SOA Priority

Collateral. The BI Proceeds are thus also SOA Priority Collateral, because they are “distributed on

account of,” and “insurance payable by reason of the loss of,” the business-income assets, which

makes them “Proceeds” of the business income assets. Newman Decl. Ex. 5 (Intercreditor

Agreement) § 1.02 (“SOA Priority Collateral” includes “all Proceeds” of the assets listed in (i) – (vi)

of the definition, which includes Accounts ((i)), Inventory ((ii)), “all Money and Deposit Accounts

relating to the foregoing,” ((iii)), and “to the extent relating to Current Assets Collateral, General

Intangibles.” ((iv(C)))); NYUCC § 9-102(a)(64) (defining “Proceeds” as “whatever is … distributed

on account of, collateral,” and “insurance payable by reason of the loss or nonconformity of, defects

or infringement of rights in, or damage to, the collateral”). The BI Proceeds are also SOA Priority

Collateral because they are the “Proceeds of … insurance … payable … with respect to” the

business income assets. Newman Decl. Ex. 5 (Intercreditor Agreement) § 1.02 (“SOA Priority

Collateral” includes “any and all Proceeds of any insurance ... payable … with respect to” the

enumerated assets).



        14
            See also 44 C.J.S. Insurance § 48 (“Business interruption insurance is insurance under which the
insured is protected in the earnings which the insured would have enjoyed had there been no interruption of
business.”); 4f-116f Appleman on Insurance Law & Practice Archive § 2329 (2d ed. 2011) (“Generally, the
purpose of business interruption insurance is to protect the prospective earnings of the insured business”); A.
Miller & Co. v. Cincinnati Ins. Co., 577 N.E.2d 885, 887 (Ill. App. Ct. 1991) (“The general purpose of
business interruption insurance is to protect the earnings which the insured would have enjoyed had no
interruption occurred.”); Quality Molding Co. v. Am. Nat. Fire Ins. Co., 272 F.2d 779, 780 (7th Cir. 1959)
(“The purpose of business interruption insurance is to protect the prospective earnings of the insured
business.”); Polytech, Inc. v. Affiliated FM Ins., 21 F.3d 271, 276 (8th Cir. 1994) (same).


                                                      25
                 Case 19-50282-KG         Doc 35     Filed 10/04/19       Page 31 of 40



          66.    The MNC Commercial case is instructive. There, a bankruptcy trustee challenged the

right of a secured creditor (“MNC”) to funds received by the debtor in settlement of the debtor’s

claim against its business interruption insurance policy. MNC Commercial Corp., 1992 WL 674733,

at *1. In finding that the funds were subject to the secured creditor’s security interest, the court

stated:

          The purpose of the business interruption proceeds was to compensate [the debtor] for
          lost business income that would have been generated but for the fire. Business
          income normally takes the form of cash, accounts receivable or a chose in action – all
          of which MNC has a security interest in pursuant to the Security Agreement. More
          importantly, MNC also took a security interest in the tangible income-producing
          property of the business, which was [the debtor’s] inventory and raw materials ...
          MNC’s right to the insurance proceeds is based upon MNC’s security interest in [the
          debtor’s] business assets, which would otherwise represent, embody, and/or generate
          [the debtor’s] business income. Consequently, the insurance proceeds paid from the
          Business Interruption Policy are derivative proceeds under § 9-306(1),15 and,
          therefore, are subject to MNC’s perfected security interest under the Security
          Agreement.

Id. at *1.

          67.    The reasoning set forth by the MNC Commercial court has also been espoused by

commentators addressing the issue of secured interests in the proceeds of a business interruption

policy:

          Under a correct analysis, a secured creditor with a properly perfected security interest in the
          debtor’s accounts and general intangibles should be entitled to priority with respect to
          business interruption payments ... the subject matter of a security interest in accounts and
          general intangibles is the debtor’s stream of business income, and that is also the subject
          matter of a business interruption insurance policy. Thus the insurance payment represents
          the proceeds of the collateral, and any security interest in the collateral will attach to such
          proceeds.

David B. Young, The Rights of Secured Creditors to the Proceeds of Business Interruption

Insurance Under UCC Article 9, 26 U.C.C.L.J. 204, 205 (1994); see also R. Wilson Freyermuth,


          15
            The MNC Commercial court’s reference to “9-306(1)” refers to the definition of “Proceeds” under
Section 9-306(1) of the Uniform Commercial Code as adopted by the states of Missouri and Maryland, which
is substantially identical to the definition of Proceeds under § 9-102(a)(64) of the NYUCC.


                                                    26
              Case 19-50282-KG          Doc 35     Filed 10/04/19     Page 32 of 40



Rethinking Proceeds: The History, Misinterpretation and Revision of U.C.C. Section 9-306, 69 TUL.

L. REV. 645, 690–91 (1995) (“The purpose of business interruption insurance is to protect the

insured party against a loss of prospective earnings due to a business interruption. As such, business

interruption insurance payments are derivative of and a substitute for the accounts and intangibles

that Debtor would have generated but for the interruption. [Where] Secured Party’s lien would have

covered those accounts and intangible rights directly, security law should treat the insurance moneys

as proceeds of Secured Party’s collateral.”); 1 The Law of Secured Transactions Under the UCC

§ 1.08[7][f] (3rd ed. 2019) (“The proper analysis was that the creditor’s blanket lien on ‘accounts

and general intangibles’ included the stream of business income that the interruption insurance was

intended to replace.”).

       68.     Here, as in MNC Commercial, ICBCS has an undisputed perfected first priority

security interest in all of the Debtors’ business-income assets (i.e. Accounts, Inventory, Money and

General Intangibles relating to Accounts and Inventory, the Proceeds thereof, and the Proceeds of

insurance payable with respect thereto). Accordingly, ICBCS also has a perfected first priority

security interest in the BI Proceeds.

       B.      The BI Proceeds Are SOA Priority Collateral Because The BI Policy Is “SOA
               Priority Collateral,” And The BI Proceeds Are “Proceeds Of” The BI Policy
               And Insurance Payable With Respect To The BI Policy

       69.     The BI Proceeds are also SOA Priority Collateral for the additional and independent

reason that the BI Policy itself is SOA Priority Collateral, and the BI Proceeds are “Proceeds of” the

BI Policy, and “insurance … payable … with respect to” the BI Policy. Newman Decl. Ex. 5

(Intercreditor Agreement) § 1.02.

       70.     SOA Priority Collateral includes “General Intangibles,” “to the extent related to

Current Assets Collateral.” Id. “General Intangibles,” in turn, are defined to include all of the PES

Parties’ “rights, title and interest in, to and under all Contracts and insurance policies.” Id.


                                                 27
              Case 19-50282-KG          Doc 35     Filed 10/04/19      Page 33 of 40



(emphasis added). And “Current Assets Collateral” is defined as the Debtors’ Accounts and

Inventory—the assets that represent, embody, and are exchanged for the business income that the BI

Policy and BI Proceeds are intended to replace. Id.; see also, e.g., MNC Commercial Corp., 1992

WL 674733, at *1. The BI Policy is thus plainly a “General Intangible” related to Current Assets

Collateral.

       71.     Given that the BI Policy is a General Intangible relating to Current Assets Collateral,

there is no question that the BI Proceeds are also SOA Priority Collateral. SOA Priority Collateral

includes the “Proceeds of” General Intangibles relating to Current Assets Collateral, and “insurance

… payable … with respect to” General Intangibles relating to Current Assets Collateral. Id. The BI

Proceeds are clearly “Proceeds of” the BI Policy, and “insurance … payable … with respect to” the

BI Policy. Id. The BI Proceeds are thus plainly SOA Priority Collateral.

       C.      Other Provisions Of The Relevant Agreements Also Demonstrate That The
               BI Proceeds Are SOA Priority Collateral

       72.     ICBCS’s first priority security interest in the BI Proceeds is further demonstrated by

the fact that ICBCS expressly required the Debtors to maintain business interruption insurance

naming ICBCS as an additional insured, loss payee, and mortgagee. See Newman Decl. Ex. 1

(SOA) §§ 10.04, 10.12(b), 8.16; Schedules 10.04, 8.16. The Term Loan Lenders, by contrast, did

not include business interruption insurance within the types of insurance they required the Debtors to

maintain. See Newman Decl. Ex. 3 (Term Loan Credit Agreement) § 5.05(b) (requiring the PES

Loan Parties to maintain insurance covering only real and personal property (and if requested,

personal injury insurance), and that “such insurance” “name the … Agent as insured party or loss

payee.”) (emphasis added); § 5.11(b) (requiring the Borrower to deliver to the Agent and the Term

Loan Lenders “a copy of, or a certificate as to coverage under, and a declaration page relating to, the

insurance policies required by Section 5.05”) (emphasis added).



                                                  28
               Case 19-50282-KG            Doc 35     Filed 10/04/19       Page 34 of 40



        73.     These contrasting provisions demonstrate the parties’ intentions with respect to the BI

Proceeds. ICBCS understood that it was to have a first priority security interest in the BI Proceeds,

and thus ensured that the Debtors maintained a BI Policy in which ICBCS’s first priority security

interest was perfected through ICBCS being named as an additional insured, loss payee, and

mortgagee. The Term Loan Lenders, conversely, were concerned only with the PD Policy, requiring

that the Debtors procure and name the Agent as a loss payee and additional insured only on that

portion of the Policy.16

        74.     The Term Loan Lenders’ acknowledgment that the BI Proceeds constitute SOA

Priority Collateral is also evidenced by Section 2.06 of the Term Loan Credit Agreement. Section

2.06 provides that if the Debtors receive more than $5 million from Asset Sales or Recovery Events

(each as defined by the Term Loan Credit Agreement) in a fiscal year, then certain of those funds

must be used to prepay the Term Loan. In recognition of ICBCS’s superior rights to the proceeds of

business interruption insurance, however, the Term Loan Credit Agreement makes clear that any

such proceeds are not included within the prepayment obligation. The “Recovery Event” definition

expressly provides that it “shall not include proceeds received from business interruption insurance.”

Id. § 1.01. And Section 2.06 is also express that “for the avoidance of doubt, any cash proceeds

received from business interruption insurance shall not be required to be used by the Loan Parties to

prepay the Loans under this Section 2.06(b).” Id. § 2.06.




        16
           In recognition of ICBCS’s senior priority security interests in any PD Proceeds paid on account of
Inventory or SOA Separate Assets and Collateral, and second priority security interest in any PD Proceeds
paid on account of other Common Collateral, the SOA also required that the Debtors maintain property
damage insurance naming ICBCS as an additional insured, loss payee, and mortgagee. See SOA §§ 10.04,
10.12(b), 8.16; Schedules 10.04, 8.16.


                                                     29
               Case 19-50282-KG            Doc 35      Filed 10/04/19       Page 35 of 40



III.    ICBCS HAS A FIRST PRIORITY OR EXCLUSIVE SECURITY INTEREST IN ANY
        PD PROCEEDS PAID ON ACCOUNT OF INVENTORY OR SOA SEPARATE
        ASSETS AND COLLATERAL

        75.     ICBCS has a clear first priority or exclusive security interest in any PD Proceeds paid

on account of Inventory or SOA Separate Assets and Collateral. SOA Priority Collateral expressly

includes Inventory, “Proceeds of” Inventory (including insurance paid on account of Inventory), and

“insurance … payable … with respect to” Inventory.                 Newman Decl. Ex. 5 (Intercreditor

Agreement) § 1.02; NYUCC § 9-102(a)(64). And Section 9.01 of the Intercreditor Agreement

explicitly states that “none of the Term Loan Agent and the Term Loan Secured Parties shall have

any Lien on any of the SOA Separate Assets and Collateral” until all SOA Obligations are

discharged. Newman Decl. Ex. 5 (Intercreditor Agreement) § 9.01. The Plaintiffs admit this. See

Plaintiff’s Answer to ICBCS Answer and Counterclaim and Cross-Claim [D.I. 28] at ¶ 49.

Accordingly, to the extent any PD Proceeds are paid on account of Inventory or SOA Separate

Assets and Collateral, such PD Proceeds are subject to ICBCS’s first priority or exclusive security

interest, respectively. Unless the assets giving rise to the PD Proceeds are conclusively adjudicated

or consensually agreed not to include Inventory or SOA Separate Assets and Collateral, the Debtors

should not be permitted to stipulate that all June 21 Insurance Proceeds constitute Term Loan

Priority Collateral.17

IV.     THE COMMITTEE’S CHALLENGES TO ICBCS’S LIENS ON THE BI PROCEEDS
        SHOULD BE REJECTED

        A.      ICBCS’s First Priority Security Interest Is Protected By Section 552(b) Of
                The Bankruptcy Code

        76.     The Committee’s efforts to challenge ICBCS’s security interest in the BI Proceeds

under the “after-acquired property” provision of Section 552(a) of the Bankruptcy Code should be

        17
            ICBCS has requested that the Debtors provide it with information sufficient to identify the assets
giving rise to the Debtors’ claim under the PD Policy. As of the filing of this Motion, the Debtors had not
provided the requested information. Newman Decl. ¶ 18.


                                                     30
               Case 19-50282-KG            Doc 35      Filed 10/04/19       Page 36 of 40



rejected out of hand. Section 552(a) is expressly subject to Section 552(b), which provides that if

collateral was subject to a security interest before the bankruptcy filing, then the security interest

extends to proceeds of that collateral that the debtor acquires post-petition to the extent provided by

the applicable security agreement and nonbankruptcy law. 11 U.S.C. § 552. The Committee argues

that the BI Proceeds “would not constitute proceeds of any prepetition assets” subject to ICBCS’s

security interest, because “[a]ny loss covered under the … [BI] Policy will be predicated on models

projecting the revenues and gross profits which would have been earned from the purchase, refining,

and sale of crude oil beginning thirty days after the Petition Date.” Crossclaims ¶ 53.

        77.     The Committee’s own allegations make clear, however, that ICBCS’s security

interest in the BI Proceeds is protected by Section 552(b), because the BI Proceeds are proceeds of

the BI Policy, and ICBCS held a security interest in the BI Policy prior to the Debtors’ bankruptcy

filing. Indeed, the Committee acknowledges that (i) “under applicable New York law, in order to

obtain or perfect a security in an insurance policy,” a creditor must “be expressly named as a loss

payee in the policy itself or in an endorsement thereto,” and (ii) “Endorsement 4 [of the Policy]

expressly names ICBCS as Loss Payee/Mortgagee.” Crossclaim ¶¶ 3, 49. Thus, the Committee

concedes (as it must) that ICBCS had a perfected security interest in the BI Policy prior to the

Debtors’ bankruptcy filing.18




        18
             The Committee’s concession is mandated by applicable law, as it is well settled under New York
law that a creditor named as a loss payee or additional insured on a debtor’s insurance policy has a perfected
interest in the policy. See Badillo v. Tower Ins. Co. of N.Y., 92 N.Y.2d 790, 795-96 (1999) (“The existence or
non-existence of a duly prepared and filed UCC–1 financing statement seems easily discernible, and usually
is, but given the alternatives, there is no need to subject the insurance claims process to the vagaries
surrounding the adequacy of UCC–1 filings, which are often enough the subject of protracted litigation ….
There is a much simpler road to travel. The secured party always has the conventional option of having itself
named in the insurance contract as the loss payee or as an additional insured on the risk.”).




                                                     31
              Case 19-50282-KG          Doc 35     Filed 10/04/19      Page 37 of 40



       78.     Under applicable New York law, the ICBCS Loss Payee/Mortgagee Endorsement and

Loss Payee and Additional Insured Provisions also entitle ICBCS to the proceeds of the BI Policy

(i.e. the BI Proceeds). See, e.g., McLean, 132 B.R. at 284 (“[I]n the case sub judice, the revised loss

payee clause assigned the insurance proceeds to MARAD as a loss payee and Chemical as an

additional assured.”); Schleimer v. Empire Mutual Ins. Co., 337 N.Y.S.2d 872, 873 (1st Dep’t 1972).

And the ICBCS Pledge Agreement plainly extends ICBCS’s security interest to the Proceeds of the

BI Policy. See Newman Decl. Ex. 2 (ICBCS Pledge Agreement) § 2.1(a)(xii) (granting lien in

Proceeds (as defined by the NYUCC) of enumerated assets); NYUCC § 9-102(a)(64) (defining

“Proceeds” as “whatever is … distributed on account of, collateral,” and “insurance payable by

reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the

collateral”). It thus necessarily follows that ICBCS’s security interest in the BI Proceeds are valid

under Section 552(b), and cannot be invalidated under Section 552(a).

       79.     ICBCS’s security interest in the BI Proceeds is also protected by Section 552(b) for

the additional and independent reason that ICBCS had a prepetition security interest in the Debtors’

Current Assets Collateral (i.e. Accounts and Inventory), and Money and General Intangibles relating

to Current Assets Collateral. The BI Proceeds are “Proceeds” of these business-income assets, and

are also subject to ICBCS’s first priority security interest under the ICBCS Pledge Agreement and

the Intercreditor Agreement. See supra at § II.A; MNC Commercial Corp., 1992 WL 674733, at *1.

The fact that the dollar amount of the BI Proceeds will be based on projected post-petition income

does not void the protection afforded by Section 552, as it is well settled that insurance proceeds

collected after a debtor’s bankruptcy petition on account of loss or damage to collateral subject to a

prepetition perfected security interest are also subject to the creditor’s perfected security interest

under Bankruptcy Code Section 552(b). In re Tower Air, Inc., 397 F.3d 191, 197–98 (3d. Cir.




                                                  32
              Case 19-50282-KG          Doc 35     Filed 10/04/19      Page 38 of 40



2005); see also McLean, 132 B.R. at 284 (noting that Section 9-306 of the NYUCC defines proceeds

to include “insurance payable by reason of loss of damage to the collateral,” and holding that “the

intent of 9-306 to cover ‘insurance proceeds’ cannot be defeated [under Section 552 of the

Bankruptcy Code] merely because the insurance proceeds did not exist when the Debtor filed its

chapter 11 petition.”); PPG Indus., Inc. v. Hartford Fire Ins. Co., 531 F.2d 58, 62 (2d Cir. 1976)

(finding that insurance proceeds existed before being crystallized pursuant to a judgment because

“the property which was (originally) the subject matter of the security agreement (here, the

inventory) was clearly in existence, and (therefore) ... the proceeds of the insurance is merely the

collateral in another form.... When [the original collateral] was destroyed, PPG’s security interest

continued under 9-306(1), first in the existing insurance policy and then in the funds that were paid

out on that policy.”); In re Megamarket of Lexington, Inc., 207 B.R. 527, 532 (Bankr. E.D. Ky.

1997) (“In this case, the debtor ‘acquired’ the proceeds, that is the refund, post-petition, but when

did the debtor ‘acquire’ the right to receive the refund? If the debtor ‘acquired’ the right to receive

the refund before the petition was filed, the bank’s security interest would continue in proceeds

acquired post-petition, and the secured lender would be entitled to receive the amounts refunded.”).

       B.      The BI Proceeds Are Not Property Of The Estate That May Be Recovered
               For General Unsecured Creditors

       80.     The Committee’s Section 552 challenge also fails because the BI Proceeds are not

property of the estate that may be recovered for unsecured creditors. “Insurance proceeds, when

specifically assigned by a debtor cannot be reclaimed by the debtor.” McLean, 132 B.R. at 284

(emphasis in original); In re Moskowitz, 14 B.R. 677, 680-81 (Bankr. S.D.N.Y. 1981) (holding that

insurance proceeds assigned by the Debtors were not property of the estate, and payment of the

proceeds was not a voidable preference). Loss payee, mortgagee, and additional insured provisions

in an insurance policy—such as the provisions in the Policy naming ICBCS—assign the debtor’s



                                                  33
               Case 19-50282-KG          Doc 35     Filed 10/04/19      Page 39 of 40



rights to the insurance proceeds to the loss payee, mortgagee, and additional insured at least to the

extent of the interests that they hold. See McLean, 132 B.R. at 284; Schleimer, 337 N.Y.S.2d at 873;

Tower Air, 397 F.3d at 202. The proceeds subject to such an assignment are held by the debtor in

trust for the loss payee/additional insured, and are therefore “not property of the estate” that a debtor

(or a Committee standing in its stead) may obtain under Section 552. McLean, 132 B.R. at 284; see

also In re Suter, 181 B.R. 116, 119 (Bankr. N.D. Ala. 1994) (“Because AmSouth was the loss payee

of the insurance policy, the proceeds of the policy are not property of the bankruptcy estate and are

payable to AmSouth, at least to the extent of AmSouth’s interest in the property insured.”).

                                           CONCLUSION

        For the foregoing reasons, ICBCS respectfully requests that the Court enter an order: (i)

denying the relief requested in the Complaint; (ii) denying the relief requested in Count I of the

Crossclaims; and (iii) declaring that (a) any BI Proceeds paid on account of the Debtors’ claims

under the BI Policy constitute SOA Priority Collateral, and (b) ICBCS has a first priority lien on all

PD Proceeds paid on account of Inventory and an exclusive lien on all PD Proceeds paid on account

of SOA Separate Assets and Collateral.




                                                   34
            Case 19-50282-KG   Doc 35    Filed 10/04/19    Page 40 of 40



Dated: October 4, 2019                   ASHBY & GEDDES, P.A.
      Wilmington, Delaware
                                         /s/ William P. Bowden
                                         William P. Bowden (#2553)
                                         David F. Cook (#6352)
                                         500 Delaware Avenue, 8th Floor
                                         P.O. Box 1150
                                         Wilmington, DE 19801
                                         Telephone: (302) 654-1888
                                         Email: WBowden@ashbygeddes.com
                                                  DCook@ashbygeddes.com

                                         -and-

                                         QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP

                                         Richard I. Werder, Jr. (pro hac vice)
                                         Jane Byrne (pro hac vice)
                                         Deborah Newman (pro hac vice)
                                         Eric Kay (pro hac vice)
                                         Andrew Soler (pro hac vice)
                                         Zachary Russell (pro hac vice)
                                         51 Madison Avenue, 22nd Floor
                                         New York, NY 10010

                                         Counsel to ICBC Standard Bank Plc




                                        35
